TEZE                NEYGENERAL
                           TEXAS




                     ,December 19, 1952

Hon. R. C. hMillg,  Chairman
State.Board of Control
Austin, Texas             Opinion No. V-1557
                           Re:     Necessity for approval
                                   by the Board of Control
                                   on vouchers covering re-
                                   imbursement of the grocery
                                   purchases of certain per-
                                   sonnel of the Board for
                                   Texas State Hospitals and
Dear Sir:                          Special Schools.
            Your request for our opinion reads in main as
follows:
          +%Vedesire the opinion of your office
     as to the duty and responsibility of the
     Board of.Control to approve for payment
     vouchers cwering reimbursement to certain
     offfciels of,Institutions under the juris-
     diction ,ofthe Roard for Texas State Hos-
     pitals and Specie1 Schoolsfor groceries
     Purchased for personal use.
          *OR November 12, 1952, the Board for
     Texas State Hospitals and Speoial Schools
     submitted to the Board of Control such a
     voucher in the alMlnt of $50.00 payable to
     John L. Dietrich, Business Manager of the
     Moody~Stete Sohool for Cerebral Palsied
     Children. The voucher covered reimburse-
     ment out of Appropriation No. R-719 to Mr.
     Dietrich for groceries he purahased for his
     own personal use during October, 1952. The
     voucher was forwarded without Board of Control
     approval to the Comptroller of Public Accounts
     for issuance of a State warrant. On November
     14, 1952, the voucher was returned to the
     Board of Control by the C~omptrollerwith this
     notation, 'Approval by the Board of Control.*
Hon. R, C, Lanning, page 2   (V-1557)


         "The Board of Control feels that a
    transaction of this kind is not in any
    sense a purchase for a State Institution
    or Agency and thus our approval is not
    required on any resulting claim before a
    warrant can be issued by the Comptroller.
          "The authority and procedure for such
    a transaction is set up by rules adopted
    ~-bythe Board for Texas State Hospitals and
    Special Schools, a copy of which we are
    enclosing, and we are unable to see how
    the Board of Control is involved.
          "The State Comptroller feels that since
     we have approved all similar claims in the
     past, we should continue to do so before a
     State warrant is issued. We believe the
     practice is only a carry over from the time
     when the Board of Control operated the State
     Institutions and the auditing and spproval
     of such claims was a pert of the Hospital
     and School administrative function rather
     than a part of the purchase function.f'
          Ordinarily, the purchase of all kinds of
supplies for the various state agencies and in-
stitutions is the function of the Boerd of Control
under the provisions of Article 634. This ar-
ticle has been construed by a number of~Attorney
General's Opinions, including V-677 (1948),0-3885
(1941)* o-2612 (19401, and O-2595-A (1940).
           The Board for Texas State Hospitals and
Special Schools was created in 1949 by the 51st
legislature under the provisions of Article 3174b,
V.C.S. * and all powers and duties heretofore vested
in and exercised by the State Board of Control over
our state eleemosynary institutions was transferred
to the newly created Board. Att'y Gen. Op. V-905
(194910 However, Section 2 of this act reads:
          "Provided, however, that the Board
     of Control shall continue to handle pur-
     chases for such Institutions in the same
     manner as they do for other State agencies."
          There is no authority provided in the a-
bove act for the purchase of groceries by individual
Hon. R. C. Lanning, page 3   (v-1557)


employees of said institutions and reimbursements
to them by the State. For that authority it is
necessary to turn to the provisions of the current
biennial appropriation bill (R. B. 426, Acts 52nd
Leg. ; R.S. 1951, ch. 499, p. 1228) which reads in
part, at page 1292:
         "Sec. 5. Emoluments of Employees: (a)
    Under written direction of the Board and/or
    Council, subject to the approval of then
    Iagislative Budget Board, institutional
    employees may receive suoh emoluments as
    the Board and/or Council may by rule and
    regulation prescribe. Prior to granting or
    allowing such emoluments to any medical or
    supervisory personnel, which will require
    new or additional remodeling or construction,
    approval must be obtained in writing from
    the Legislative Budget Board. A cony of such
    approval, when obtained, shall be filed with
    the Comptroller of Public Accounts and no
    expenditure of any funds herein appropriated
    or any local or other available funds shall
    be made without prior approval.

          ,"(b) To prevent inequalities in salaries
     to those employees not receiving any or all
     of such emoluments, it is provided that the
     Superintendent, upon written approval of the
     Board end/or Council shall pay such employees
     an amount not to exceed Fifty Dollars ($50)
     per month each aa an outside maintenanoe allow-
     ance. It is speoifically required, however,
     that no employee receiving an additional
     allowance as provided herein may receive any
     emoluments at any institution unless he reim-
     burses said institution for such emoluments
     at rates prescribed by rules and regulations
     of the BoarU and/or Counaii, subject to the
     approval of the Legislative Budget Board.
     Any such reimbursements are hereby appropriated
     only to the food appropriation for each insti-
     tution. It is further specifically required
     that the Board and/or Council shall specify
     those employees who shall receive full emol-
     uments and those who shall receive the addi-
     tional monetary allowance.
Hon. R. C. Lanning, page 4    (V-1557)


         *(c) Emoluments may be granted to the
    Medioal Director and Assistant Medical Direc-
    tor of the Board but for no other employee of
    the Board's Central Office."
          It is our opinion that the transactions
in question are notthose regulated by Article 634,
V.C.S. They are not purchases by the State, but
are individual purchases, the reimbursements for
which are specifically authorized as emoluments un-
der House Bill 426. There is no provision made for
the Board of Control to approve or act in any way
upon such allowances. Approval by the Board for
Texas State Hospitals and Special Schools of vouch-
ers covering reimbursement for grocery purchases by
designated personnel is all that is necessary and
required before the application is made to the
Comptroller for issuance of a state warrant. We
do notice, however, that the Hospital Board rules
you enclosed are merely some committee recommenda-
tions and do not bear any certificate of adoption
by the Hospital Board; but we have been advised
that proper rules have been adopted.


          It is not necessary for the Board of
     Control to approve vouchers covering reim-
     bursement of the grocery purchases by cer-
     tain personnel of the Board for Texas State
     Hospitals and Special Schools. These pur-
     chases are emoluments under the provisions
     of the current biennial appropriation bill
     and approval by ths Hospital Board is suf-
     ficient.
                             Yours very truly,
ABPROVED:
                               PRICE DAEIEL
William S. Lott              Attorney Generel
State Affairs Division
Mary K. Wall
Reviewing Assistant          By   ti'$L
                                  V. F. Ta or
Charles D. Mathews                Assistant
First Assistant
VF'T:jrb